Citation Nr: 1628882	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  16-03 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than November 2, 1994 for the award of service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to October 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2016, the Veteran testified at a hearing at the Board's office before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran initiated an original claim for entitlement to service connection for an acquired psychiatric disability on April 10, 1991; that claim was denied in an unappealed June 1991 RO decision, and became final in June 1992.

2.  Thereafter, the Veteran submitted a claim to reopen his previous claim for entitlement to service connection for an acquired psychiatric disorder on November 2, 1994.

3.  The Veteran did not submit an original claim for service connection for an acquired psychiatric disorder prior to April 10, 1991, nor a claim to reopen his finally adjudicated claim prior to November 2, 1994. 



CONCLUSION OF LAW

The criteria for an effective date prior to November 2, 1994 for the grant of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(r).



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

As noted above, the Veteran initiated an original claim for service connection for an acquired psychiatric disorder in April 1991.  His claim was subsequently denied in June 1991.  He did not appeal that denial, and as such the June 1991 decision became final in June 1992.  Then, on November 2, 1994 a claim to reopen his finally adjudicated claim was received.  That claim was ultimately granted, and November 2, 1994 was assigned as the effective date of service connection.  The following relevant facts are not in dispute.  During his recent May 2016 Board hearing, the Veteran asserted his claim should have been retroactively granted to the day following his discharge from active duty.  In support of his assertion, the Veteran reported that equity should apply in this case, because following his release from active duty his psychiatric disorder was of such severity as to deprive him of the mental ability to submit a claim.  He asserts that in his case equitable tolling should apply, and the Board should sympathetically grant benefits to the day following his discharge from active duty, because his psychiatric impairments prevented him from submitting his claim until 1991. 

Although the record indicates the Veteran worked for his father's insurance company for several years, earned a law degree, obtained a certification in securities trading, and passed the Michigan bar examination following discharge; assuming the Veteran's psychiatric impairments were nonetheless of such severity as to preclude him from filing his initial claim until 1991, no equitable provision exists in VA law to provide for the relief sought by the Veteran.  The Board observes the Veteran previously advanced this same theory of equitable relief on appeal, and that appeal was denied in a December 2002 Board decision.  The Veteran has continuously pointed to 38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(b)(1) as permitting a retroactive award to the date when the appellant became permanently and totally disabled.  However, these provisions are applicable to non-service connected disability pension, which is not at issue here.  As noted in the December 2002 Board decision, the effective date provisions applicable to disability compensation do not contain a similar provision.  

The Board again finds that entitlement to an effective date prior to November 2, 1994 for the grant of service connection for a psychiatric disorder is not warranted as a matter of law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) [an earlier effective date cannot be granted in the absence of statutory authority, which requires the filing of a claim].  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a case where the law and not the evidence is dispositive, a claim must be denied because of the absence of legal merit or the lack of entitlement under the law].

Although the Board understands the Veteran's position, and has accepted his reports that he suffered from such diminished mental capacity as to be unable to file his claim, the Board also unfortunately observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  As discussed above, the effective date assigned in this case is dictated by the date of receipt of the claim to reopen the Veteran's prior finally adjudicated claim.  Here, the Veteran's claim to reopen his prior claim for service connection for an acquired psychiatric disorder was received on November 2, 1994, and that effective date was correctly assigned.  As such, this appeal must be denied as a matter of law. 


ORDER

Entitlement to an effective date earlier than November 2, 1994, for the award of service connection for an acquired psychiatric disorder is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


